 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    ADAM SHARPE,                                    Case No. 1:19-cv-00711-DAD-EPG

12                       Plaintiff,                   ORDER REGARDING EARLY SETTLEMENT
                                                      CONFERENCE
13            v.
14                                                    (ECF NO. 2)
      STU SHERMAN, et al.,
15                       Defendants.
16
            Plaintiff Adam Sharpe (“Plaintiff”) is a state prisoner proceeding pro se and in forma
17
     pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. The Court has screened
18
     Plaintiff’s complaint and found it states at least one cognizable claim. Service of process has
19
     been accomplished, and Defendants have answered.
20
            The Court now directs the parties to participate in a settlement conference before a
21
     Magistrate Judge to see if the case can reach a settlement before going further in litigation.
22
     Plaintiff will be transported to the settlement conference and defense counsel will appear in
23
     person. Neither side is waiving any claims, defenses, or objections by participating in this
24
     settlement conference.
25
            Defense counsel is directed to consider Plaintiff’s claim(s) and speak with Plaintiff
26
     following this order. If, after investigating Plaintiff’s claim(s) and speaking with Plaintiff, and
27   conferring with defense counsel’s supervisor, defense counsel in good faith finds that a settlement
28
                                                        1
 1   conference would not be productive at this time, defense counsel may opt out of this settlement

 2   conference by filing a notice with the Court, in which case the matter will proceed to litigation
     without an early settlement conference.
 3
              If defense counsel does not opt out of the settlement conference, the Court will issue
 4
     separate order(s) setting the settlement conference and detailing the pre-settlement conference
 5
     procedures in due course.
 6
              Two weeks after the issuance of the order setting the settlement conference, in order to
 7
     better inform all parties and have a meaningful conference, the Court is requiring that both parties
 8
     disclose certain documents to each other about the case, as listed below. These documents are
 9
     relevant to the case and will most likely be disclosed in discovery shortly if this case goes to
10
     litigation.1
11
              Accordingly, IT IS HEREBY ORDERED that:
12                   1. Within thirty days from the date of service of this order, the assigned Deputy
13                       Attorney General shall either: (1) file a notice that Defendant(s) opt out of the
14                       settlement conference; or (2) contact ADR Coordinator Sujean Park
15                       (spark@caed.uscourts.gov) to schedule the settlement conference.2 If the assigned
16                       Deputy Attorney General does not opt out of the settlement conference, the Court
17                       will issue an order setting a settlement conference. That order will include the date

18                       of the conference and the Magistrate Judge who will oversee the conference, and

19                       may also include procedures required by that Judge.3

20                   2. If a settlement conference is set, no later than two weeks after the date of service

21                       of the order setting the settlement conference, each party shall send the other
                         parties, or their attorneys (if represented), the documents listed below. The parties
22
                         only need to provide documents related to the claim(s) that the Court allowed to
23
                         proceed past the screening stage. Additionally, Defense counsel does not need to
24
              1
               If any party has a legal objection to providing a particular document, that party shall file and serve a notice
25   describing its objection.
26            2
               The Court may issue a separate order setting a scheduling conference and ordering initial disclosures, or
     may already have done so. If difficulties arise in scheduling the settlement conference prior to the initial scheduling
27   conference, the parties may file a request for the Court to continue the initial scheduling conference.

28            3
                  The undersigned will not be the Magistrate Judge overseeing the settlement conference.
                                                                  2
 1                 include any documents that defense counsel believes are confidential or subject to

 2                 the official information privilege at this time. Plaintiff does not need to request
                   any documents from the institution at this time. Plaintiff only needs to provide
 3
                   these documents if Plaintiff already has them in his or her possession. Defense
 4
                   counsel shall send copies of the following documents to Plaintiff and Plaintiff shall
 5
                   send copies to counsel for Defendant(s):
 6
                       a. Documents regarding exhaustion of Plaintiff’s claims, including 602s,
 7
                           Form 22s, and responses from the appeals office;
 8
                       b. All non-confidential documents regarding Rules Violation Reports, if any
 9
                           exist, associated with the incident(s) alleged in the complaint, including
10
                           disciplinary charges and findings;
11
                       c. All of Plaintiff’s medical records related to the incident and/or condition at
12                         issue in the case, if any exist;
13                     d. Chronos for transfer or Administrative Segregation placement related to the
14                         incident(s) alleged in the complaint, if any exist; and
15                     e. Non-confidential incident reports regarding the use of force incident(s)
16                         alleged in the complaint, if any exist;
17                 Additionally, the parties may send any other documents related to the case that the

18                 parties believe will assist in the settlement conference.

19              3. The parties remain obligated to keep the Court informed of their current address.

20                 Any change of address must be reported promptly to the Court in a separate

21                 document captioned for this case and entitled “Notice of Change of Address.” See
                   L.R. 182(f).
22

23
     IT IS SO ORDERED.
24

25     Dated:     March 12, 2020                                /s/
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                        3
